The majority opinion makes it appear that the order of the court of common pleas was based on the Society's rights under the contract, irrespective of the child's welfare. Such is not the case. On the evidence, including testimony given by the Society's supervisor and its trained and experienced case worker, and the testimony of the physician who has attended the child at regular intervals since placed with the Gards, Judge ADAMS found that "the child's best interest will be served by returning her to [the Society]", and based his decision thereon. His opinion states: "In reaching our conclusion, we neither approve nor disapprove the broad general policies of the Children's Aid Society. Our concern is the welfare of thechild involved in this case. The society's policies are only relevant insofar as they affect her. The mutual rights and obligations of the parties growing out of the signed writing and [the Gards'] continued custody were considered only insofar as they throw light upon the basic issue." Such finding, arrived at by the trial judge who heard and observed the witnesses, after careful consideration of the evidence, should not be lightly disregarded.
While it may be, as said in the majority opinion, thatnature never discriminates against the illegitimate child, it is unfortunately true beyond question that a *Page 100 
less charitable society does so discriminate. The evidence establishes that the mother of Betty Jean Tuttle has maintained close contact with the Society at all times, and at great personal sacrifice entrusted the child to the Society on the assurance that adoption in a permanent home, carefully selected by the Society in coöperation with her, would be so arranged that the stigma of illegitimacy would be avoided. The majority decision now assures exactly the opposite. As said by Judge ADAMS in his opinion for the common pleas: "If the child remains with [the Gards] she will not escape the detrimental effect arising from public knowledge concerning her origin. This is an important aspect of the case. It is of great weight in influencing judgment."
The Gards, when they answered the Society's advertisement for foster homes, realized that such arrangement was but a temporary expedient, to provide interim care of the child, under supervision, until adoption could be arranged after careful investigation and study of the child itself as well as its prospective adoptive parents. By their contract they recognized that the Society had custody and covenanted that they would "never assert any rights, custody or control adverse to that of the Society." They agreed that the Society should have the right "to call for the return of or to remove said child from our custody at any time in its sole discretion provided only that we shall have been fully paid" and they covenanted "not to do any act or thing with a view toward adoption under pain of forfeiture of this contract and the immediate return of such child to the Society." They accepted the child for boarding home care with full knowledge of and acquiescence in the terms of the agreement, and have received full money compensation for their services. Their desire to continue the companionship of the child affords no legal basis for permitting them to evade their solemn written obligation, now that the purpose of the agreement has been fulfilled, *Page 101 
against the findings of the trial judge, the wishes of the mother, and the recommendation of the Society.
Mr. Chief Justice MAXEY, the writer of the majority opinion in the present case, recently said in the case of Jones v.Schaefer, 357 Pa. 628, 637, 55 A.2d 387, "This court has frequently in its decisions manifested its respect for the integrity of written instruments . . ." Had the Gards released the child to the Society, upon request, as agreed, they would have no standing to maintain habeas corpus to regain custody. Their position would be that of a "mere stranger or volunteer who is in no way entitled to the custody, or responsible for the welfare of the child", and the question of the best interests of the child would not be considered in such proceeding: Commonwealth ex rel. Ebel v. King, 162 Pa. Super. 533,537, 58 A.2d 484. By its decision that a different status can be acquired through the simple expedient of deliberate violation of the contract, the majority places a premium on disrespect for written obligations, solemnly entered into, and jeopardizes the effective operation of the Society and other similar agencies throughout this State. In the one case, as in the other, orderly procedure requires that the boarding home contract be enforced according to its terms, and, if the party or parties who have temporarily taken care of the child, for a consideration, under such a contract, should desire permanent custody or adoption, the question of their fitness can be determined upon a proper application for the purpose, as in other cases. Ample power exists in the courts to protect the rights of all concerned. The Society cannot arbitrarily place the child in a permanent home without approval of the courts. Such power and authority is always retained by the court under all circumstances in the best interests of the child. A court may in a proper case take a child from one or both natural parents and it can also take its custody from the Children's *Page 102 
Aid Society. Under the law the controlling factor must always be what is best for the child.
I would reverse the judgment of the Superior Court and affirm the Court of Common Pleas of Allegheny County insofar as the order of that court enforces the contract between the parties with the court retaining full authority to determine the child's custody in a proper proceeding.
Mr. Justice DREW joins in this dissent.